The Court orders that a special panel shall be convened in accordance with MCR 7.215(J) to resolve the conflict between this case and Mazumder v Univ of Michigan Bd of Regents, 270 Mich App 42 (2006).
The Court further orders that part 11(D) of the opinion released on April 13, 2006, which addresses the applicability of the doctrine of equitable tolling in cases affected by the retroactive application of Waltz v Wyse, 469 Mich 642 (2004), is vacated. MCR 7.215(J)(5).
Appellant may file a supplemental brief within 21 days of the Clerk’s certification of this order. Appellees may file a supplemental brief within 21 days of service of appellant’s brief. Nine copies must be filed with the Clerk of the Court.